Ryan, C. J.
The argument in this case was learned and able on both sides, taking a range much wider than our view of the question will require us to follow.
The statute requires clerks of courts of record, at the time of filing judgment rolls, to docket the judgment alphabetically. Except as it may be implied from this provision, there is nothing in the statute requiring the clerk to docket judgments in the order in which he receives the judgment rolls. R. S., ch. 132, secs. 36, 37.
The object of the alphabetical docket, in relation to the lien of judgments, is to furnish persons interested with convenient means of ascertaining existing liens by judgment, their date and amount. So that the book of docket entries complies substantially with the provisions of the statute to this end, immaterial inaccuracies of the clerk in making the entriés will not defeat the lien of a judgment. Sexton v. Rhames, 13 Wis., 99; Lathrop v. Snyder, 17 id., 110.
The present case must turn on the original docket entries of the judgment under which the appellants claim. The re-docketing of the judgment by the clerk, when he discovered the mistake, in the place of entry, was wholly unauthorized. It was not an attempt to correct the mistake of place of the original entry, but to docket the judgment anew, in a place where it was as much out of order as the original entry; assuming to change the date of apparent lien of the judgment without polor of authority
*567ETo objection is made to the docket entries themselves of the judgment in question, made by the clerk at the time of filing the judgment roll; the only objection being that the entries are in the wrong book, and thereby out of order of date. By some inadvertence, the clei-k docketed the judgment in a book which had been disused for some time, so that the entry preceded several judgments previously docketed in the book then in actual use. The entries appear to be in strict compliance with the statute, except so far as it may imply that the entries should be made in the order of their date.
We cannot agree with the counsel of the respondent that the plaintiff recovering the judgment, or his attorney, is responsible for the inadvertence of the clerk. The statute imposes the duty upon the clerk, ex officio, without direction or control of the party or attorney; the attorney may well presume that the clerk will perform his duty; and it would be extreme caution in the attorney to oversee the clerk in all the mkmtiae of his positive ministerial duty.
"What the effect would be, in such a case as this, of a total failure of the clerk to docket a judgment, or of his making the proper entries amongst judgments docketed ten years before, or under a wrong letter, so that it would not appear upon search (ch. 132, sec. 38, E. S.), amongst judgments docketed against the judgment debtor within ten years, are questions not arising in this case, and on which we need express no opinion.
But it is very certain that the docketing of a judgment in strict compliance with the letter of the statute, out of the order of date, and so far failing at most in an orderly and convenient compliance with its letter, is not void. It is surely good as against the judgment debtor.
The report of Sexton v. Rhames, supra, is defective. That case was under the revised statutes of 1849. Sec. 16 of ch. 102 of that revision is precisely to the same effect as sec. 37 of ch. 132 of the present revised statutes. And ch. 102 of *5681849,' amended by ch. 197 of 1851, required the cleric to indorse on the judgment roll the time of filing the same, with a memorandum of the substance of the judgment, and a reference to the book and page in which it was entered; whereupon only the judgment was to become a lien on real estate. On examination of the printed case in Sexton v. Rhames, it appears that the clerk failed to make some of the required indorsements on the judgment roll. The action was ejectment by the purchaser from the sheriff under the judgment, against the judgment debtor. And the point was taken in the brief of counsel, that the sale was void for the failure of the clerk to make the required indorsements, as a condition of the lien, under the statute. But the court thus summarily disposed of objections which the reporter seems not to have thought necessary to notice: “ It is said that the clerk omitted to perform some ministerial duty in reference to the judgment rolls, such as stating the time they were filed, and referring to the page of the record, etc. But the neglect of the clerk to make these references, which evidently are for convenience in examining the records of judgments, could not invalidate the judgment. The records were filed and the judgments docketed, and everything done necessary to make them a lien upon the real estate of the judgment debtors.” And in Lathrop v. Snyder, supra, on appeal from an order refusing to set aside a judgment on which execution had issued, the court overrules, without comment, the objection that no judgment roll had been filed.
The validity of the docket entries, in this case, as, against the judgment debtor, to effect a lien of the judgment on his realty, and to support an execution and sale of it, thus appears not to be an open question in this court. And the only question remaining for us is the priority of the lien between the respondent’s mortgage and the appellants’ judgment. It is very certain that if the respondent, before he accepted the mortgage, had searched the docket of judgments against his *569mortgagor, for judgment liens on the mortgaged premises, for the ten years of the statute, he would have found the prior lien of the appellant’s judgment. And we therefore hold that the docket entries not only constitute a lien against the mortgagor, hut were sufficient to give constructive notice of the lien to the mortgagee.
Statutes providing for registry of conveyances and for docketing of judgments cannot operate to give .actual notice to subsequent purchasers or incumbrancers. These may accept titles without the searches necessary to give actual notice of the record. But the statutes operate to give constructive notice of conveyances validly recorded and of judgments validly docketed. And persons dealing in titles without making searches which would reduce constructive notice to actual notice, do so at their peril of the record. Constructive notice without search is equivalent to actual notice upon search.
In Watson v. Wilcox, 39 Wis., 643, which turned upon the constructive notice of a Us pendens, it was held that the statute charges every subsequent purchaser with constructive notice of the whole paper filed; the constructive notice of the statute being equivalent to actual notice by reading. And when one takes title to realty, he takes it with constructive notice of all of which the proper searches of title would have given him actual notice.
If the respondent had made the proper search for judgment liens, for ten years preceding the date of his mortgage, as he was charged by law to do at his peril, he would have had actual notice of the appellants’ judgment, and so, presumably, have avoided this apparent conflict of liens, a direct consequence of his own laches. Had he then made the proper search, the place of the docket entries of the appellants’ judgment would have been immaterial, for all purposes of notice to him. Bailing to make the search, the constructive notice of the statute is equivalent to the actual notice which the search would have given him.
*570It appears that the respondent trusted to an abstract of title, fractionally compiled from time to time, by different private persons, who follow the business of making abstracts of title. It appears that the judgment was docketed, out of place, in the interval between the dates of two fragments of his abstract; that each person who carried the abstract on, was not employed to verify, and did not verify, the work of his predecessors on it; and that thus it failed to give him actual notice of the judgment. We are not called upon to express any opinion upon this fashion of taking titles. Whoever adopts it, does so at his peril that the record may give him constructive notice of conveyances or liens, of which his abstract does not give him actual notice. And the proof in this case only goes to show that the respondent had not actual notice of the judgment; but cannot excuse him from constructive notice of all that the records would have disclosed to him, had he examined them before he accepted his mortgage. The abstract is a private paper; and it cannot operate to excuse the respondent’s want of actual notice any more in this case than if the judgment had been docketed in its order of date, and been overlooked by some of the persons compiling the abstract. No custom can substitute the actual notice of such pi’ivate abstract for the constructive notice of the public records.
Many decisions elsewhere, bearing on this point, were cited by counsel on both sides. Some of them go to confirm the views which we have expressed; some are more or less in conflict with them; many of them are in cases clearly distinguishable from this. Taken together, we think that they tend to confirm our views. A critical examination of them, in connection with our views of this case, would be interesting; but we have no leisure for it. We consider the case virtually controlled by the decisions of this court cited. And when such is the case, we do not' always feel called upon to enter into an elaborate consideration of decisions elsewhere.
By the Bowrt.- — The judgment of the court below is re*571versed, and tbe cause remanded for judgment in accordance with, this opinion.
A motion for a rehearing was denied.